Mr. PRESIDING JUSTICE TRAPP, dissenting: The majority opinion reverses the trial court upon a determination that there was a more intense use arising from a transition of use as a beauty parlor to use as a restaurant and tavern. Upon oral argument, counsel advised that before the Board of Appeals the measure of use was that of the premises as a bakery. The latter use, whether retail or wholesale, would appear to be of the same use intensity as that of a restaurant. The majority opinion finds it unnecessary to consider the issue of structural alterations. The special concurrence concludes that there was a structural alteration. Alteration of doors and windows is expressly excepted from that portion of the ordinance. The evidence shows no enlargement of area or change of walls or roof. I would affirm the finding of the trial court.